FAB UNIVERSAL CORP.

DIRECTOR AGREEMENT




This DIRECTOR AGREEMENT (the “Agreement”) is made and entered into as of this
17th day of June, 2013, effective as of June 17, 2013 (the “Effective Date”), by
and between FAB Universal Corp., a Colorado corporation whose shares are
publicly traded (the “Company”), and James B. Rogers, Jr., with the following
address: 18 Boon Lay Way, #10-98 Tradehub21, SINGAPORE 609966 (the “Director”).

WHEREAS, the Company desires to engage the Director, and the Director desires to
serve, as a non-employee director of the Company, subject to the terms and
conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the receipt of which is hereby acknowledged, the Company and the
Director, intending to be legally bound, hereby agree as follows:



1.

DEFINITIONS.



(a)

“Corporate Status” describes the capacity of the Director with respect to the
Company and the services performed by the Director in that capacity.



(b)

“Entity” shall mean any corporation, partnership, limited liability company,
joint venture, trust, foundation, association, organization or other legal
entity.



(c)

“Proceeding” shall mean any threatened, pending or completed claim, action,
suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative or investigative, whether formal or informal, including
a proceeding initiated by the Director pursuant to Section 11 of this Agreement
to enforce the Director’s rights hereunder.



(d)

“Expenses” shall mean all reasonable fees, costs and expenses, reasonably
incurred in connection with any Proceeding, including, without limitation,
attorneys’ fees, disbursements and retainers, fees and disbursements of expert
witnesses, private investigators, professional advisors (including, without
limitation, accountants and investment bankers), court costs, transcript costs,
fees of experts, travel expenses, duplicating, printing and binding costs,
telephone and fax transmission charges, postage, delivery services, secretarial
services, and other disbursements and expenses.



(e)

“Liabilities” shall mean judgments, damages, liabilities, losses, penalties,
excise taxes, fines and amounts paid in settlement.



(f)

“Parent” shall mean any corporation or other entity (other than the Company) in
any unbroken chain of corporations or other entities ending with the Company, if
each of the corporations or entities, other than the Company, owns stock or
other interests possessing 50% or more of the economic interest or the total
combined voting power of all classes of stock or other interests in one of the
other corporations or entities in the chain.





 

 

 







--------------------------------------------------------------------------------





(g)

“Subsidiary” shall mean any corporation or other entity (other than the Company)
in any unbroken chain of corporations or other entities beginning with the
Company, if each of the corporations or entities, other than the last
corporation or entity in the unbroken chain, owns stock or other interests
possessing 50% or more of the economic interest or the total combined voting
power of all classes of stock or other interests in one of the other
corporations or entities in the chain.


(h)

“Confidential Information” means (a) any technical and non-technical information
related to the Company’s business and current, future and proposed products and
services of Company, including for example and without limitation, information
concerning research, development, design details and specifications, financial
information, procurement requirements, engineering and manufacturing
information, customer lists, business forecasts, sales information, marketing
plans and business plans and (b) any information that may be made known to the
Director and which Company has received from others and that Company is
obligated to treat as confidential or proprietary, whether or not marked as
confidential.



2.

SERVICES OF DIRECTOR. While this Agreement is in effect, the Director shall
perform duties as an independent director and/or a member of the committees of
the Board, and be compensated for such and be reimbursed expenses in accordance
with the Schedule A attached to this Agreement.



(a)

The Director will perform services as is consistent with the Director’s position
with the Company, as required and authorized by the By-Laws and Certificate of
Incorporation of the Company, and in accordance with applicable professional and
ethical standards and laws, rules and regulations pertaining to the Director’s
performance hereunder, including without limitation, laws, rules and regulations
relating to a public company.



(b)

The Director is solely responsible for taxes arising out of any compensation
paid by the Company to the Director under this Agreement, and the Director
understands that he will be issued a U.S. Treasury form 1099 for any
compensation paid to him/her by the Company. The Director acknowledges and
agrees that because he is not an employee of the Company the Company will not
withhold any amounts for taxes from any of his payments under this Agreement.



(c)

During the Term (defined below) (the "Restricted Period"), the Director shall
not, whether as an officer, director, manager, employee, consultant, owner,
shareholder, partner, member, adviser, joint venturer, or otherwise, directly
compete with the Company or any Subsidiary anywhere in the People’s Republic of
China (excluding Taiwan and Macao) (the "Protected Region") by engaging in the
wholesale and retail selling and distribution of copyright protected audiovisual
media and content in China (but excluding Taiwan and Macao) (the “Core Company
Business”).  This covenant shall not prohibit Director from owning less than ten
percent (10%) of the securities of any competitor of the Company or any
Subsidiary, if such securities are publicly traded on an internationally
recognized stock exchange or over-the-counter market, or from holding any other
interest or investment that is approved in writing by the Company.



(d)

Without limitation, the Company acknowledges that the foregoing limited
restrictions set forth in subparagraph (c) do not preclude the Director from (A)
having or accepting advisory, board director, honorary or emeritus positions
with any businesses, or positions whose responsibility does not include the
activities falling within the Core Company Business; (B) owning, maintaining and
operating commodity and other index businesses, including the publishing,
distribution and licensing of indices, (C) speaking at public or private
engagements, (D) writing or commentating, (E) owning, using or licensing the
Director’s names, and (F) displaying, transmitting,





2

 

 







--------------------------------------------------------------------------------

publishing, distributing, selling, promoting and licensing content via websites
and other electronic portals owned, operated or controlled by the Director and
his affiliates.  



(e)

Director acknowledges that the foregoing geographic and temporal restrictions on
competition in subparagraph (c) are fair and reasonable, given the nature and
geographic scope of the Company’s business operations and the nature of
Director’s position with the Company. Director also acknowledges that while
serving on the Board, he will have access to information that would be valuable
or useful to competitors of the Company and the Subsidiaries, and therefore
acknowledges that the foregoing restrictions on his future employment and
business activities are fair and reasonable, and that the Company would not have
agreed to appoint him to the Board without his agreement to comply with such
restrictions.  Director acknowledges and is prepared for the possibility that
his standard of living may be reduced during the Restricted Period, and assumes
and accepts any risk associated with that possibility.



(f)

The rules and regulations of the Company notified to the Director, from time to
time, apply to the Director. Such rules and regulations are subject to change by
the Board in its sole discretion. Notwithstanding the foregoing, in the event of
any conflict or inconsistency between the terms and conditions of this Agreement
and rules and regulations of the Company, the terms of this Agreement control.



3.

TERM AND TERMINATION. The term of this Agreement shall be for one (1) year from
the Effective Date, unless terminated as provided for in this Section 3 (the
“Term”).  This Agreement and the Director’s services hereunder shall terminate
upon the earlier of the following:



(a)

Removal of the Director as a director of the Company, upon proper Board or
stockholder action in accordance with the By-Laws and Certificate of
Incorporation of the Company and applicable law;



(b)

Resignation of the Director as a director of the Company upon 30-day in advance
written notice to the Board of Directors of the Company; or



(c)

Termination of this Agreement by the Company, in the event any of the
requirements specified in Section 2 hereof is not satisfied, as determined by
the Company in its sole discretion.



4.

CONFIDENTIALITY.



(a)

The Director agrees that both during and after his term as the Director, he will
not use for his own, or for another’s benefit, or disclose or permit the
disclosure of any confidential information relating to the Company, including
without limitation any information about the deliberations of the Board. The
restriction shall cease to apply to any confidential information which may
(other than by reason of the Director’s breach of these terms) become available
to the public generally or is disclosed in connection with Compelled Disclosure
(but in such case only after compliance with the provisions of subparagraph (b)
below). The Director also agrees during his appointment that he will not, other
than for the benefit of the Company and in connection with his service as the
Director, make any notes, memoranda, electronic records, tape records, films,
photographs, plans, drawings or any form of record relating to any matter within
the scope of the business or concerning the dealings or affairs of the Company
and will return or destroy any such items at any time at the request of the
Board or any officer of the Company.  





3

 

 







--------------------------------------------------------------------------------





(b)

In the event that the Director becomes legally compelled by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
otherwise to disclose any confidential information (“Compelled Disclosure”), the
Director agrees to: (i) immediately notify the Company of the existence, terms
and circumstances surrounding any request that may cause the Director to become
so compelled; (ii) consult with the Company at the Company’s reasonable request
and expense on the advisability of taking legally available steps to resist or
narrow such request or requirement; (iii) take such legally available steps as
the Company may reasonably request, at the Company’s expense, to resist or
narrow such request or so that the Company may seek a protective order or other
appropriate remedy; and (iv) if the Company seeks such protective order or other
remedy, provide such cooperation as is reasonably requested by the Company, at
its expense. In the event that such protective order or other remedy is denied
and the Director is nonetheless legally compelled to disclose such information,
the Director shall make good faith efforts to furnish only that confidential
information that is legally required to be disclosed and the Director shall
exercise reasonable efforts to preserve the confidentiality of the remainder of
any confidential information. In no event shall the Director oppose any action
by the Company in connection with any Compelled Disclosure to obtain a
protective order or other remedy to prevent the disclosure of any confidential
information or to obtain assurance that confidential treatment will be afforded
such confidential information.



(c)

All obligations on the Director arising under this Section 4 shall cease three
(3) years immediately following expiration or earlier termination of the Term.



5.

LIMITATION OF LIABILITY. In no event shall the Director be individually liable
to the Company or its shareholders for any damages for breach of fiduciary duty
as a director of the Company, unless the Director’s act or failure to act
involves intentional misconduct, fraud or a knowing violation of law.



6.

AGREEMENT OF INDEMNITY. The Company agrees to indemnify the Director as follows:



(a)

Subject to the exceptions contained in Section 7(a) below, if the Director was
or is a party or is threatened to be made a party to any Proceeding (other than
an action by or in the right of the Company) by reason of or for matters related
to the Director’s Corporate Status, the Director shall be indemnified by the
Company against all Expenses and Liabilities as and when incurred or paid by the
Director in connection with such Proceeding (referred to herein as
“Indemnifiable Expenses” and “Indemnifiable Liabilities,” respectively, and
collectively as “Indemnifiable Amounts”).



(b)

Subject to the exceptions contained in Section 7(b) below, if the Director was
or is a party or is threatened to be made a party to any Proceeding by or in the
right of the Company, to procure a judgment in its favor by reason of or for
matters related to the Director’s Corporate Status, the Director shall be
indemnified by the Company against all Indemnifiable Amounts as and when
incurred.



(c)

For purposes of this Agreement, and without limitation, the Director shall be
deemed to have acted in good faith in conducting the Company’s affairs as an
independent director of the Company and/or a member of a committee of the Board
of the Company, if the Director: (i) exercised or used the same degree of
diligence, care, and skill as an ordinarily prudent man would have exercised or
used under the circumstances in the conduct of his own affairs; or (ii) took, or
omitted to take, an action in reliance upon advise of counsels or other
professional advisors for the Company, or upon statements made or information
furnished by other directors, officers or employees of the Company, or upon a
financial statement of the Company provided by a person in charge of its
accounts or certified by a public accountant or a firm of public accountants,
which the Director had reasonable grounds to





4

 

 







--------------------------------------------------------------------------------

believe to be true; or (iii) otherwise acted or omitted to act in good faith.


(d)

In the event the Director intends to engage separate legal counsel, the Director
shall provide at least three business days’ prior written notice to the Company
identifying therein: (i) the name, address, telephone number, and hourly rate(s)
of the attorney(s) the Director intends to engage; (ii) the Proceeding in which
the Director has been named as a party or is threatened to be named as a party;
and (iii) the basis for the Director’s reasonable belief that it and/or he has
been named or is threatened to be named as a party to a Proceeding, including
any supporting documentation.   Expenses incurred for such separate legal
counsel to assist the Director in connection with the preparation of such
written notice also shall be deemed Indemnifiable Amounts.



7.

EXCEPTIONS TO INDEMNIFICATION. Director shall be entitled to indemnification
under Sections 6(a) and 6(b) above in all circumstances other than the
following:



(a)

If indemnification is requested under Section 6(a) and it has been adjudicated
finally by a court or arbitral body of competent jurisdiction that, in
connection with the subject of the Proceeding out of which the claim for
indemnification has arisen, (i) the Director failed to act in good faith and in
a manner the Director reasonably believed to be in or not opposed to the best
interests of the Company, or (ii) the Director’s conduct constituted willful
misconduct, fraud or knowing violation of law, then the Director shall not be
entitled to payment of Indemnifiable Amounts hereunder.



(b)

If indemnification is requested under Section 6(b) and



(i)

it has been adjudicated finally by a court or arbitral body of competent
jurisdiction that, in connection with the subject of the Proceeding out of which
the claim for indemnification has arisen, the Director failed to act in good
faith and in a manner the Director reasonably believed to be in or not opposed
to the best interests of the Company, including without limitation, the material
breach of Section 4 hereof by the Director, the Director shall not be entitled
to payment of those Indemnifiable Amounts hereunder directly attributable to
such failure or material breach; or



(ii)

it has been adjudicated finally by a court or arbitral body of competent
jurisdiction that the Director is liable to the Company with respect to any
claim, issue or matter involved in the Proceeding out of which the claim for
indemnification has arisen, including, without limitation, a claim that the
Director received an improper benefit or improperly took advantage of a
corporate opportunity, the Director shall not be entitled to payment of those
Indemnifiable Amounts hereunder directly attributable to such Director
liability.



8.

WHOLLY OR PARTLY SUCCESSFUL. Notwithstanding any other provision of this
Agreement, and without limiting any such provision, to the extent that the
Director is, by reason of the Director’s Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, the Director shall be
indemnified in connection therewith. If the Director is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify the Director against those Expenses reasonably incurred by the
Director or on the Director’s behalf in connection with each claim, issue or
matter. For purposes of this section, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.



9.

ADVANCES AND INTERIM EXPENSES.  Within ten (10) business days of the Director’s
written request for indemnification, the Company shall pay to the Director all
Indemnifiable Expenses incurred by the Director in connection with any
Proceeding, including a Proceeding by or in the





5

 

 







--------------------------------------------------------------------------------

right of the Company, in advance of the final disposition of such Proceeding, if
the Director furnishes the Company with a written undertaking, to the
satisfaction of the Company, (i) regarding the Director’s good faith belief that
his conduct did not fail to meet the standard of conduct described in Section
7(a) above, and (ii) to repay the amount of such Indemnifiable Expenses advanced
to the Director in the event it is finally determined by a court or arbitral
body of competent jurisdiction that the Director is not entitled under this
Agreement to indemnification with respect to such Indemnifiable Expenses.



10.

PROCEDURE FOR PAYMENT OF INDEMNIFIABLE AMOUNTS. The Director shall submit to the
Company a written request specifying the Indemnifiable Amounts, for which the
Director seeks payment under Section 6 hereof, and the Proceeding of which the
Director has previously notified the Company. At the request of the Company, the
Director shall furnish such documentation and information as are reasonably
available to the Director and necessary to establish that the Director is
entitled to indemnification hereunder.  The Company shall pay such Indemnifiable
Amounts within ten (10) days of receipt of all required documents.



11.

REMEDIES OF DIRECTOR.



(a)

RIGHT TO PETITION COURT. In the event that the Director makes a request for
payment of Indemnifiable Amounts under Sections 6, 8-10 above, or seeks payment
of insurance under Section 13 below, and such payment or advancement is not made
in a timely manner: (i) by the Company pursuant to the terms of this Agreement,
or (ii) by any insurer pursuant to the terms of its insurance policy, then the
Director may petition the appropriate judicial authority to enforce the
Company’s or any insurer’s obligations.



(b)

BURDEN OF PROOF. In any judicial proceeding brought under Section 11(a) above,
the Company shall have the burden of proving that the Director is not entitled
to payment of Indemnifiable Amounts hereunder.



(c)

EXPENSES. The Company agrees to reimburse the Director in full for any Expenses
incurred by the Director in connection with investigating, preparing for,
litigating, defending or settling any action brought by the Director under
Section 11(a) above, or in connection with any claim or counterclaim brought by
the Company in connection therewith.



(d)

VALIDITY OF AGREEMENT. The Company shall be precluded from asserting in any
Proceeding, including, without limitation, an action under Section 11(a) above,
that the provisions of this Agreement are not valid, binding and enforceable or
that there is insufficient consideration for this Agreement and shall stipulate
in court that the Company is bound by all the provisions of this Agreement.



(e)

FAILURE TO ACT NOT A DEFENSE. The failure of the Company (including its Board of
Directors or any committee thereof, independent legal counsel, or stockholders)
to make a determination concerning the permissibility of the payment of
Indemnifiable Amounts or the advancement of Indemnifiable Expenses under this
Agreement shall not be a defense in any action brought under Section 11(a)
above.



12.

PROCEEDINGS AGAINST COMPANY. Except as otherwise provided in this Agreement, the
Director shall not be entitled to payment of Indemnifiable Amounts or
advancement of Indemnifiable Expenses with respect to any Proceeding brought by
the Director against the Company, any Entity which the Company controls, any
director or officer thereof, or any third party, unless the Company has
consented to the initiation of such Proceeding. This section shall not apply to
counterclaims or affirmative defenses asserted by the Director in an action
brought against the Director.





6

 

 







--------------------------------------------------------------------------------





13.

INSURANCE. The Company shall obtain and maintain a policy or policies of
director and officer liability insurance, providing the Director with coverage
for claims against the Director by reason of his Corporate Status, in accordance
with the terms of said insurance policy or policies (“D&O Insurance”).  The
Company shall take any actions necessary or desirable to cause the D&O
insurer(s) to pay, on behalf of the Director, all amounts payable in accordance
with the terms of the D&O Insurance.  The Company D&O program covers all past,
present and future directors and officers of the company. The Company intends to
maintain D&O liability insurance similar to or at least as broad as what is
currently procured.  However, the availability of the same terms and conditions
may not be available or could be cost prohibitive in the future, thereby
limiting or eliminating our ability to maintain the current breadth of coverage.



14.

SUBROGATION. In the event of any payment of Indemnifiable Amounts under this
Agreement or the D&O Insurance, the Company or its Insurance Carrier, as the
case may be, shall be subrogated to the extent of such payment to all of the
rights of contribution or recovery of the Director against persons other than
the Director, his affiliates and their respective heirs, estates, officers,
board members, shareholders, employees, affiliates and representatives, and the
Director shall take, at the request of the Company, reasonable action necessary
to secure such rights, including the execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.



15.

AUTHORITY. Each party has all necessary power and authority to enter into, and
be bound by the terms of, this Agreement, and the execution, delivery and
performance of the undertakings contemplated by this Agreement have been duly
authorized by each party hereto.



16.

SUCCESSORS AND ASSIGNMENT. This Agreement shall (a) be binding upon and inure to
the benefit of all successors and assigns of the Company (including any
transferee of all or a substantial portion of the business, stock and/or assets
of the Company and any direct or indirect successor by merger or consolidation
or otherwise by operation of law), and (b) be binding on and shall inure to the
benefit of the heirs, personal representatives, executors and administrators of
the Director. The Director has no power to assign this Agreement or any rights
and obligations hereunder.



17.

CHANGE IN LAW. To the extent that a change in applicable law (whether by statute
or judicial decision) shall mandate broader or narrower indemnification than is
provided hereunder, the Director shall be subject to such broader or narrower
indemnification and this Agreement shall be deemed to be amended to such extent.



18.

SEVERABILITY. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.



19.

MODIFICATIONS AND WAIVER. Except as provided in Section 17 hereof with respect
to changes in applicable law which broaden or narrow the right of the Director
to be indemnified by the Company, no supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by each of the
parties hereto. No delay in exercise or non-exercise by either party of any
right under this Agreement shall operate as a current or future waiver by it as
to its same or different rights under this Agreement or otherwise.





7

 

 







--------------------------------------------------------------------------------





20.

NOTICES. All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given (a) when delivered by
hand, (b) when transmitted by facsimile and receipt is acknowledged, or (c) if
mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed:




If to Director, to:




 James B. Rogers, Jr., 18 Boon Lay Way, #10-98 Tradehub21, SINGAPORE 609966,




with a copy to (which copy shall not constitute notice):  Bressler Law PLLC,
Attn: Joshua R. Bressler, Esq., 3 West 35th Street, 9th Floor, New York, NY
 10001  USA.

If to the Company, to:

Christopher Spencer, CEO, 5001 Baum Blvd. Suite 770, Pittsburgh, Pennsylvania
15213  USA,

or to such other address as may have been furnished in the same manner by any
party to the others.



21.

GOVERNING LAW. This Agreement shall be governed by and construed and enforced
under the laws of the State of Colorado.



22.

CONSENT TO JURISDICTION. Solely for the purpose of this Agreement and
adjudicating disputes arising under it, the parties hereby consent to the
jurisdiction of the courts having jurisdiction over matters arising in Colorado
for any proceeding arising out of or relating to this Agreement. The parties
agree that in any such proceeding, each party shall waive, if applicable,
inconvenience of forum.



23.

AGREEMENT GOVERNS. This Agreement is to be deemed consistent wherever possible
with relevant provisions of the By-Laws and Articles of Incorporation of the
Company; however, in the event of a conflict between this Agreement and such
provisions, the provisions of this Agreement shall control.  The Company has
delivered to the Director a true and complete copy of all By-Laws and Articles
of Incorporation and promptly will deliver copies of amendments thereto as and
when created from time to time.



24.

INDEPENDENT CONTRACTOR. The parties understand, acknowledge and agree that the
Director’s relationship with the Company is that of an independent contractor
and nothing in this Agreement is intended to or should be construed to create a
relationship other than that of independent contractor. Nothing in this
Agreement shall be construed as a contract of employment/engagement between the
Director and the Company or as a commitment on the part of the Company to retain
the Director in any capacity, for any period of time or under any specific terms
or conditions, or to continue the Director’s service to the Company beyond any
period.  To the extent the Company and the Director intend to enter into any
arrangement regarding services other than as a Director hereunder, such
relationship shall be governed by one or more other agreements as shall be
entered into by the Company and the Director and the provisions hereof shall not
be applicable thereto.



25.

ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between the
Company and the Director with respect to the subject matter hereof, and
supersedes all prior understandings and agreements with respect to such subject
matter.





8

 

 







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Director Agreement as
of the day and year first above written.




 

 

AGREED

AGREED

 

 

FAB UNIVERSAL CORP.

DIRECTOR

 

 

 

 

 

 

/s/Zhang, Hongcheng

/s/James B. Rogers, Jr.

Name:  Zhang, Hongcheng

Name: James B. Rogers, Jr.

Title:   Chairman

 

 

 








9

 

 







--------------------------------------------------------------------------------

SCHEDULE A



I.

COMPENSATION:




A.  Fees. For all services rendered by the Director pursuant to this Agreement,
both during and outside of normal working hours, including but not limited to,
attending all required meetings of the Board or applicable committees thereof,
executive sessions of the independent directors, reviewing filing reports and
other corporate documents as requested by the Company, providing comments and
opinions as to business matters as requested by the Company, the Company agrees
to pay to the Director a fee in cash of Two Thousand Dollars (U.S. $2,000) per
month during the Term (the “Base Fee”), so long as the Director is serving on
the Board of Directors.  The Base Fee shall be paid in cash to the Director on a
monthly basis in equal installments on the last day of each month.  




In addition, for each in-person board meeting the Director attends, the Director
is entitled to receive $2,000 per meeting attended in person.




B.  Restricted Stock: Within fifteen (15) days after the Company’s annual
meeting of stockholders, in connection with your continuing service as a member
of the board, Director will be granted an annual restricted stock award under
the 2013 Plan for 24,000 shares. The annual restricted stock award will be
pro-rated for service if a director joins mid-year, and provides at least one
month (30 days) of service, which is measured from annual stockholder meeting to
annual stockholder meeting.  In order to promote long-term alignment of
directors and stockholders’ interests, the Company requires that the restricted
stock units granted to you be held for one (1) year from the grant date.  The
Director agrees to enter into a restricted stock agreement prepared by the
Company (such agreement will not contain terms inconsistent with this
Agreement).  The determination of the value of the stock, reported on Form 1099
as compensation is as of the date of the grant and valued at the closing price
on the date of the grant.




C.

Restricted Stock Option. Upon execution of this Agreement the Director shall be
granted an option to purchase two hundred fifty thousand (250,000) shares of
common stock of the Company, with an exercise price equal to the closing price
on June 7, 2013 which is $3.52 and vesting period is 12 months from the grant
date of 10th June, 2013.  Validation period is for 10 years after the vesting
period or until 10th June 2024. The Director’s rights in respect to any grant
shall be determined solely by the Compensation Committee of the Company and are
subject to execution by Director of any applicable agreements as established and
requested by the Company pursuant to the 2012 Stock Option Plan.  Should the
Director cease to provide his director services under this Agreement due to his
disability as determined by the Company in good faith, the Company shall afford
the Director (or his representative) the maximum time period permissible under
the 2012 Stock Option to exercise his options, and in no case less than one year
immediately following such good faith determination of disability.  

 

 

AGREED

AGREED

 

 

FAB UNIVERSAL CORP.

DIRECTOR

 

 

 

 

 

 

/s/ Zhang, Hongcheng

/s/James B. Rogers, Jr.

Name:  Zhang, Hongcheng

Name: James B. Rogers, Jr.

Title:   Chairman

 

 

 








11

 

 





